REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a method as claimed in claims 21 and 41, and specifically, that each of the preselected bracket body lengths is discretely combined with each of the preselected archwire slot angles to create the bracket library.  Furthermore, Applicant’s arguments presented on April 15, 2022 with respect to Rubbert failing to disclose different bracket body lengths and different archwire slot angles being discretely combined (see pgs. 8-10) are persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773